 

  

AO 243D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

LED

MART 6 2020

 

 

 

 

UNITED STATES DISTRICT COURT L_____

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN OISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

V.

FLAVIO ALBERTO CARTAGENA-GONZALEZ (1) Case Number: 20CR10034-CAB

PAYTON RANDLE, FEDERAL DEFENDERS, INC.
Defendant's Attorney _

REGISTRATION NO. 04114104

C] -

THE DEFENDANT:

L] admitted guilt to violation of allegation(s) No.

 

net ee ; after plea and conviction in
x] fi 1 1 f all No. R
x] was found guilty in violation of allegation(s) No 1,2 related case no. 19CR4783-CAB.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
] _-- av1, Committed a federal, state or local offense
2 . nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

 

ae change..of name, residence,.or-mailing-address-until-all_fines,-restitution; costs;-and-special-assessments -imposed-by this ~--

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney: of any
material change in the defendant’s economic circumstances.

March 13

2650)
Date of 7h of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FLAVIO ALBERTO CARTAGENA-GONZALEZ () _ Judgment - Page 2 of 2
CASE NUMBER: 20CR10034-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS TO RUN CONSECUTIVE TO SENTENCE IMPOSED IN CASE NO. 19CR4783-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(J The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at . AM, on

 

 

C1 as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
i] onor before
1 as notified by the United States Marshal.

_____as notified by the Probation or Pretrial Services Office. = = oe

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . to
at 7 , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

i/

20CR10034-CAB
